Exhibit 10.5

AMERICAN WATER WORKS COMPANY, INC.
2017 OMNIBUS EQUITY COMPENSATION PLAN
PERFORMANCE STOCK UNIT GRANT

This PERFORMANCE STOCK UNIT GRANT, dated as of [____], 2017, (the “Date of
Grant”), is delivered by American Water Works Company, Inc. (the “Company”) to
__________________ (the “Participant”).

RECITALS

WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2017 Omnibus Equity Compensation Plan (the “Plan”)) has adopted a 2017 Long Term
Performance Plan (“2017 LTPP”) pursuant to which designated employees will be
granted equity awards (collectively, the “Equity Award”) for shares of Common
Stock of the Company, par value $0.01 per share, (the “Company Stock”);

WHEREAS, the Equity Award is comprised of three separate grants: a restricted
stock unit and two performance stock unit grants;

WHEREAS, the Committee has determined that the Participant is eligible to
participate in the 2017 LTPP and to grant the Participant an Equity Award under
the 2017 LTPP; and

WHEREAS, the Committee has determined that the performance stock unit portion of
the Equity Award granted to the Participant pursuant to the 2017 LTPP shall be
issued under the Plan, and the terms and conditions of the performance stock
unit grant that may be earned based on the performance goal relating to the
Company’s Total Stockholder Return shall be memorialized in this grant (the
“Grant”).

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

1.

Grant of Performance Stock Units. Subject to the terms and conditions set forth
in this Grant and the Plan, the Company hereby grants to the Participant
_____________ performance stock units (the “Performance Units”). The Performance
Units are contingently awarded and will be earned and distributable if and only
to the extent that the performance goal and other conditions set forth in this
Grant are met. Each Performance Unit shall be a phantom right and shall be
equivalent to one share of Company Stock on the applicable payment date, as
described in Paragraph 5 below. The number of Performance Units set forth above
is equal to the target number of shares of Company Stock that the Participant
will earn for 100% achievement of the performance goal described in Paragraph 3
below (the “Target Award”).

2.

Performance Unit Account. The Company shall establish and maintain a Performance
Unit account as a bookkeeping account on its records (the “Performance Unit
Account”) for the Participant and shall record in such Performance Unit Account
the number of Performance Units granted to the Participant.  The Participant
shall not have any interest in any fund or specific assets of the Company by
reason of this grant or the Performance Unit Account established for the
Participant.



 

 



--------------------------------------------------------------------------------

 

3.

Performance Goal.

(a)Unless a Change of Control (as defined below) occurs prior to the end of
Performance Period (as defined below), the distribution of the shares of Company
Stock attributable to the Performance Units is contingent upon achievement of
the performance goal described in subparagraph (b) below for the Performance
Period and the Participant satisfying the continuation of employment and service
with the Employer (as defined in the Plan) requirement described in Paragraph 4
below.  

(b)The Company’s Total Stockholder Return (“TSR”) (as described in subparagraph
(c) below) will be compared to the TSR of the Peer Group companies set forth in
Exhibit A attached hereto over the Performance Period (as defined below). The
actual number of Performance Units the Participant earns may be greater or less
than the Target Award, or even zero, based on the Company’s TSR percentile
ranking relative to the TSR performance of the companies in the Peer Group, as
follows:

Level of Achievement

Percentile Ranking
Relative to Peer Group

Percentage of
Target Award Earned

Maximum

90%

200%

Target

50%

100%

Threshold

25%

25%

If the Company’s actual TSR performance is between measuring points, the number
of Performance Units the Participant earns will be interpolated. If the
Company’s actual TSR performance is below the threshold, no Performance Units
will be earned and all of Performance Units will be forfeited. If the Company’s
actual TSR performance is greater than the maximum, only the maximum number of
Performance Units will be earned.

(c)TSR represents stock price performance and dividend accumulation over the
Performance Period for the Company and Peer Group. For purposes of this
calculation, the initial stock price and the ending stock price are determined
using the twenty (20) day average stock price for December 31, 2016, and
December 31, 2019, as applicable. The twenty (20) day average stock price is the
average of the daily closing stock prices for the twenty (20) trading days that
end on the applicable December 31. If December 31 is not a trading day, the
closing stock price on the first trading day prior to December 31 shall be used.
To determine stock price performance, each closing stock price shall be adjusted
by a dividend adjustment factor. The dividend adjustment factor takes into
account each per share dividend paid for the Performance Period as well as the
effect of any appreciation in stock price by reason of deeming the dividend to
be reinvested in the stock.  Dividend adjusted stock prices shall be obtained
from Bloomberg. The dividend adjusted price obtained from Bloomberg provides the
closing price for the requested day, week, or month, adjusted for all applicable
splits and dividend distributions.  At the end of the Performance Period, the
TSR for the Company, and for each company in the Peer Group, shall be determined
pursuant to the following formula:

2



 

 

 



--------------------------------------------------------------------------------

 

               TSR = (Dividend Adjusted Ending Stock Price – Dividend Adjusted
Initial Stock Price)

Dividend Adjusted Initial Stock Price

The result shall be rounded to the nearest hundredth of one percent (.01%).

(d)As soon as administratively practicable following the end of the Performance
Period (as defined in Paragraph 3(f) below), the Committee will determine
whether and to what extent the performance goal has been met and certify the
number of Performance Units the Participant has earned, if any.  Except as
described in Paragraph 4 below, the Participant must be employed by, or
providing service to, the Employer on the last day of the Performance Period in
order to earn the Performance Units.

(e)If a Change of Control occurs prior to the end of the Performance Period, the
Company is not the surviving corporation (or survives only as a subsidiary of
another corporation or entity (the “surviving corporation”)) and the Performance
Units are not converted to similar grants of the surviving corporation (or a
parent or subsidiary of the surviving corporation), then the Performance Period
will end on the date of the Change of Control and the Performance Units will be
deemed earned at the Target Award level as of the date of the Change of Control
(the “Change of Control Date”). In the event the Participant’s Performance Units
are assumed by the surviving corporation but the Participant ceases to be
employed by, or providing service to, the surviving corporation (or a parent or
subsidiary of the surviving corporation) within twelve (12) months of the date
of the Change of Control on account of (i) a termination of such Participant’s
employment by the surviving corporation (or a parent of subsidiary of the
surviving corporation) for any reason other than on account of Cause, death or
Disability (as defined in the Plan), or (ii) a termination of employment or
service by the Participant for Good Reason (as defined in the Plan), then the
Performance Period will end on the date of such termination of employment or
service (the “Termination Date”) and the Performance Units will be deemed earned
at the Target Award level as of the Termination Date.  For purposes of this
Grant, the term “Change of Control” shall mean as such term is defined in the
Plan, except that a Change of Control shall not be deemed to have occurred for
purposes of this Grant unless the event constituting the Change of Control
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and its corresponding regulations.

(f)For purposes of this Grant, the term “Performance Period” shall mean the
three (3)-year period beginning on January 1, 2017 and ending December 31, 2019,
and the term “Peer Group” shall mean those companies included in Exhibit A as of
January 1, 2017.  If at any time during the Performance Period a company in the
Peer Group is no longer a publicly traded entity, such company shall be removed
from the Peer Group as of January 1 of the year in which the company is no
longer publicly traded.

4.

Termination of Employment or Service.

(a)Except as set forth in Paragraph 3(e), if, at least one year after the
beginning of the Performance Period, but prior to the end of the Performance
Period, the Participant ceases to be employed by, or provide service to, the
Employer on account of any reason other than a termination

3



 

 

 



--------------------------------------------------------------------------------

 

for Cause (as defined below), the Participant will earn a pro-rata portion of
the Performance Units, if the performance goal and the requirements of this
Grant are met as of the last day of the Performance Period. The pro-rata portion
earned will be equal to the number of Performance Units that would have been
earned if the Participant had remained employed through the last day of the
Performance Period, multiplied by a fraction, which fraction shall be equal to
(i) 1/3, if the Participant’s employment or service with the Employer terminates
on or after January 1, 2018, but prior to January 1, 2019; (ii) 2/3, if the
Participant’s employment or service with the Employer terminates on or after
January 1, 2019, but prior to January 1, 2020; and (iii) 3/3, if the
Participant’s employment or service terminates with the Employer on or after
January 1, 2020. If the Participant ceases to be employed by, or provide service
to, the Employer for any reason other than on account of Cause, the prorated
number of Performance Units earned by the Participant pursuant to this Paragraph
4(a) will be distributed in accordance with Paragraph 5.

(b)If at any time prior to the earlier of January 1, 2018 or a Change of
Control, the Participant’s employment or service with the Employer is terminated
by the Employer on account of any reason or no reason or by the Participant for
any reason or no reason, all of the Performance Units subject to this Grant
shall be immediately forfeited as of the date of the Participant’s termination
of employment or service with the Employer and the Participant shall not have
any rights with respect to the distribution of any portion of the Performance
Units.

(c)If at any time prior to the date the Performance Units are distributed in
accordance with Paragraph 5 the Participant’s employment or service with the
Employer is terminated on account of Cause, all of the Performance Units subject
to this Grant shall be immediately forfeited and the Participant will not have
any rights with respect to the distribution of any portion of the Performance
Units, irrespective of the level of achievement of the performance goal. For
purposes of this Grant, the term “Cause” shall mean a finding by the Committee
that the Participant (i) has breached his or her employment or service contract
with the Employer, if any; (ii) has engaged in disloyalty to the Employer,
including, without limitation, fraud, embezzlement, theft, commission of a
felony or proven dishonesty; (iii) has disclosed trade secrets or confidential
information of the Employer to persons not entitled to receive such information;
(iv) has breached any written noncompetition or non-solicitation agreement
between the Participant and the Employer; or (v) has engaged in such other
behavior detrimental to the interests of the Employer as the Committee
determines.

5.

Time and Form of Payment with Respect to Performance Units. Unless an election
is made pursuant to Paragraph 6 below, the Participant will receive a
distribution with respect to the Performance Units earned as described in
Paragraphs 3 and 4 above within seventy (70) days following the earliest of (a)
January 1, 2020 (the “Distribution Date”), (b) the Change of Control Date or (c)
the Termination Date.  The Performance Units will be distributed in shares of
Company Stock, with each Performance Unit earned equivalent to one share of
Company Stock.  Any Performance Units not earned because of the failure to
attain the performance goal and service condition will be forfeited.

6.

Deferrals. The Participant may make an irrevocable election to defer the
Distribution Date (or further defer the Deferred Date (as defined below), if
applicable) of all of the Performance Units that are earned, plus dividend
equivalents earned on such Performance Units as described in

4



 

 

 



--------------------------------------------------------------------------------

 

Paragraph 7 below, to a later date, provided that (a) the election shall not
take effect until at least twelve (12) months after the date on which the
election is made, (b) the deferred Distribution Date cannot be earlier than five
(5) years from the original Distribution Date under Paragraph 5 above (or five
(5) years from the applicable Deferred Date, if a subsequent deferral of a
Deferred Date is being made), and (c) the election must be made no less than
twelve (12) months prior to the date of the Distribution Date (twelve (12)
months prior to the previously applicable Deferred Date, if a subsequent
deferral of a Deferred Date is being made). To defer the Distribution Date, the
Participant must elect to defer 100% of the Performance Units, including
corresponding dividend equivalents, earned by the Participant under this Grant,
as well as 100% of the other performance stock units, including corresponding
dividend equivalents, earned by the Participant under the 2017 LTPP, and
complete the deferral election form provided to the Participant by the
Committee. If the Participant desires to make a further deferral, the
Participant must make such election on a separate form provided by the Committee
for such purpose. Any such election shall be made in accordance with section
409A of the Code and any corresponding guidance and regulations issued under
section 409A of the Code. Notwithstanding a Participant’s election pursuant to
this Paragraph, if the Change of Control Date or the Termination Date occurs
prior to the Deferred Date, the distribution of the Participant’s earned
Performance Units, plus corresponding dividend equivalents, will be the Change
of Control Date or the Termination Date, as applicable. If a Distribution Date
is delayed one or more times pursuant to this Paragraph 6, the new Distribution
Date shall be referred to as the “Deferred Date.”

7.

Dividend Equivalents. Until the earlier of the Distribution Date (or the
Deferred Date, if elected), the Change of Control Date or the Termination Date,
if any dividends are paid with respect to the shares of Company Stock, the
Company shall credit to a dividend equivalent account (the “Dividend Equivalent
Account”) the value of the dividends that would have been distributed if the
Performance Units credited to the Participant’s Performance Unit Account as of
the date of payment of any such dividend were shares of Company Stock.  At the
same time that the Performance Units are converted to shares of Company Stock
and distributed to the Participant, the Company shall pay to the Participant in
a lump sum cash equal to the value of the dividends credited to the
Participant’s Dividend Equivalent Account; provided, however, that any dividends
that were credited to the Participant’s Dividend Equivalent Account that are
attributable to Performance Units that have been forfeited as provided in
Paragraph 3 and 4 above shall be forfeited and not payable to the Participant.
No interest shall accrue on any dividend equivalents credited to the
Participant’s Dividend Equivalent Account.

8.

Change of Control. Except as set forth above, the provisions set forth in the
Plan applicable to a Change of Control (as defined in the Plan) shall apply to
the Performance Units, and, in the event of a Change of Control, the Committee
may take such actions as it deems appropriate pursuant to the Plan and is
consistent with the requirements of section 409A of the Code.

9.

Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that, with respect to any right to distribution pursuant to the
Plan or this Grant, the Participant is and shall be an unsecured general
creditor of the Company without any preference as against other unsecured
general creditors of the Company, and the Participant hereby covenants for
himself or herself, and anyone at any time claiming through or under the
Participant, not to claim any such

5



 

 

 



--------------------------------------------------------------------------------

 

preference, and hereby disclaims and waives any such preference which may at any
time be at issue, to the fullest extent permitted by applicable law.

10.

Restrictions on Issuance or Transfer of Shares of Company Stock.

(a)To the extent permitted by Code section 409A, the obligation of the Company
to deliver shares of Company Stock upon the Participant earning the Performance
Units shall be subject to the condition that shares of Company Stock be
qualified for listing on the New York Stock Exchange or another securities
exchange and be registered under the Securities Act of 1933, as amended, and
that any consent or approval of any governmental regulatory body that is
necessary to issue shares of Company Stock has been so obtained, and that shares
of Company Stock may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

(b)The issuance of shares of Company Stock and the payment of cash to the
Participant pursuant to this Grant is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.

(c)As a condition to receive any shares of Company Stock upon conversion of the
earned Performance Units, the Participant agrees:

i. to be bound by, and to comply with, the Company’s policies and practices (as
they may be in effect from time to time) regarding the restrictions or
limitations on the transfer of such shares, and understands that the Participant
may be restricted or prohibited at any time and/or from time to time from
selling, transferring, pledging, donating, assigning, margining, mortgaging,
hypothecating or otherwise encumbering the shares in accordance with such
policies and practices, including without limitation the Company’s Personal
Securities and Insider Trading Policy; and

ii.that any shares of Company Stock received by the Participant upon the
distribution of the earned Performance Units pursuant to this Grant shall be
subject to the guidelines and restrictions set forth in the Company’s Executive
Stock Ownership Guidelines and Executive Stock Retention Requirements, effective
as of March 4, 2015 (and as they may be amended, restated, supplemented and
interpreted), and any applicable clawback or recoupment policies and other
policies that may be implemented by the Company’s Board of Directors or a duly
authorized committee thereof, from time to time.

11.

Participant Undertaking.  The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the provisions of this Grant. 

12.

Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. In the event of any contradiction,
distinction or difference between this Grant and the terms of the Plan, the
terms of the Plan will control. Except as otherwise defined in this Grant,

6



 

 

 



--------------------------------------------------------------------------------

 

capitalized terms used in this Grant shall have the meanings set forth in the
Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Company Stock, (c) changes in capitalization of the Company, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder.  By
accepting this Grant, the Participant agrees (i) to be bound by the terms of the
Plan and this Grant, (ii) to be bound by the determinations and decisions of the
Committee with respect to this Grant, the Plan and the Participant’s rights to
benefits under this Grant and the Plan, and (iii) that all such determinations
and decisions of the Committee shall be binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under this
Grant and the Plan on behalf of the Participant.

13.

No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except
with respect to the dividend equivalent rights provided in Paragraph 7), or the
right to vote, with respect to any Performance Units.

14.

No Rights to Continued Employment or Service. This Grant shall not confer upon
the Participant any right to be retained in the employment or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Participant’s employment or service at any time. The right of the
Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

15.

Assignment and Transfers. No Performance Units or dividend equivalents awarded
to the Participant under this Grant may be transferred, assigned, pledged, or
encumbered by the Participant and the Performance Units and dividend equivalents
shall be distributed during the lifetime of the Participant only for the benefit
of the Participant. Any attempt to transfer, assign, pledge, or encumber the
Performance Units or dividend equivalents under this Grant by the Participant
shall be null, void and without effect. The rights and protections of the
Company hereunder shall extend to any successors or assigns of the Company. This
Grant may be assigned by the Company without the Participant’s consent.

16.

Withholding. The Participant shall be required to pay to the Employer, or make
other arrangements satisfactory to the Employer to provide for the payment of,
any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and distribution of the Performance
Units and dividend equivalents. Any tax withholding obligation of the Employer
with respect to the distribution of shares of Company Stock pursuant to the
Performance Units that are earned by the Participant under this Grant may, at
the Committee’s discretion, be satisfied by having shares of Company Stock
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.  

17.

Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Performance Units shall not be
considered eligible earnings for

7



 

 

 



--------------------------------------------------------------------------------

 

purposes of any other plans maintained by the Company or the Employer. Neither
shall such value be considered part of the Participant’s compensation for
purposes of determining or calculating other benefits that are based on
compensation, such as life insurance.

18.

Applicable Law. The validity, construction, interpretation and effect of this
Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflict of laws provisions
thereof.

19.

Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be (i) delivered by hand, (ii) delivered
by a national overnight courier or delivery service, (iii) enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service, or (iv) in the case of notices by the Company to the
Participant, such notices may be delivered by e-mail or other electronic means
(with confirmation of receipt to be made by any oral, electronic or written
means).

20.

Taxation; Code Section 409A. As applicable, this Grant is intended to comply
with the requirements of section 409A of the Code and shall be interpreted and
administered in accordance with Code section 409A.  Notwithstanding any
provision to the contrary herein, if the Performance Units constitute “deferred
compensation” under section 409A of the Code, distributions made with respect to
this Grant may only be made in a manner and upon an event permitted by Code
section 409A.  To the extent that any provision of the Grant would cause a
conflict with the requirements of Code section 409A, or would cause the
administration of the Grant to fail to satisfy the requirements of Code section
409A, such provision shall, to the extent practicable if permitted by applicable
law, be deemed null and void.  In the event that it is determined not feasible
to void a provision of this Grant, such provision shall be construed in a manner
as to comply with the Code section 409A requirements. This Grant may be amended
without the consent of the Participant in any respect deemed by the Committee or
its delegate to be necessary in order to comply with Code section 409A. Unless a
valid election is made pursuant to Paragraph 6 above, in no event may the
Participant, directly or indirectly, designate the calendar year of
distribution.  Notwithstanding anything in the Plan or the Grant to the
contrary, the Participant shall be solely responsible for the tax consequences
of this Grant, and in no event shall the Company have any responsibility or
liability if this Grant does not meet any applicable requirements of Code
section 409A.

21.

Severability.  In the event one or more of the provisions of this Grant should,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability will not affect any other
provisions of this Grant, and this Grant will be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.

[SIGNATURE PAGE FOLLOWS]




8



 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.

AMERICAN WATER WORKS COMPANY, INC.

By:   Susan N. Story

[g201705121926416451294.jpg]

Its:   President and CEO




9



 

 

 



--------------------------------------------------------------------------------

 

PSU Grant A

Exhibit A

PEER GROUP COMPANIES

 

 

1.

Alliant Energy Corporation

 

2.

Ameren Corporation

 

3.

Atmos Energy Group

 

4.

Avista Corporation

 

5.

CMS Energy Corporation

 

6.

Eversource Energy

 

7.

Great Plains Energy, Inc.

 

8.

NiSource, Inc.

 

9.

Pinnacle West Capital Corporation

 

10.

PNM Resources, Inc.

 

11.

SCANA Corporation

 

12.

UGI Corporation

 

13.

Vectren Corporation

 

14.

WGL Holdings, Inc.

 

15.

Wisconsin Energy Corporation

 

10



 

 

 

